--------------------------------------------------------------------------------




 






 






 






STOCKHOLDERS AND VOTING AGREEMENT
 
BY AND AMONG


BROOKDALE SENIOR LIVING INC.,


FIT-ALT INVESTOR LLC


EMERITUS CORPORATION


and


NW SELECT LLC














______________






Dated as of June 29, 2005



--------------------------------------------------------------------------------






 
ARTICLE I
   
DEFINITIONS
 
Section 1.1
Defined Terms
1
 
ARTICLE II
   
TRANSFER
 
Section 2.1
Restrictions on Transfer.
4
Section 2.2
Binding Effect on Transferees
5
Section 2.3
Additional Purchases
5
Section 2.4
Legend
5
 
ARTICLE III
   
VOTING
 
Section 3.1
Voting of Company Securities
6
Section 3.2
Irrevocable Proxy
7
 
ARTICLE IV
   
TAG-ALONG AND DRAG-ALONG RIGHTS
 
Section 4.1
Tag-Along Rights.
7
Section 4.2
Drag-Along Rights.
9
 
ARTICLE V
   
REPRESENTATIONS OF EACH STOCKHOLDER
 
Section 5.1
Due Organization, Authorization
10
Section 5.2
Enforceability, Etc
11
Section 5.3
No Conflicts
11
Section 5.4
Governmental Approvals
11
Section 5.5
Litigation
11
Section 5.6
Title to the Shares
11
 
ARTICLE VI
   
MISCELLANEOUS
 
Section 6.1
Effective Time of Agreement
12
Section 6.2
Further Actions; Additional Agreements
12
Section 6.3
Headings
12
Section 6.4
Entire Agreement
13
Section 6.5
Further Actions; Cooperation
13
Section 6.6
Notices
13
Section 6.7
Applicable Law; Venue
15
Section 6.8
Severability
15
Section 6.9
Successors and Assigns
16
Section 6.10
Amendments
16
Section 6.11
Waiver
16
Section 6.12
Counterparts
16
Section 6.13
Injunctive Relief
16
Section 6.14
Recapitalizations, Exchanges, Etc. Affecting the Shares of Common Stock; New
Issuances
17
Section 6.15
Termination
17




--------------------------------------------------------------------------------




 



 
______________
 
THIS STOCKHOLDERS AND VOTING AGREEMENT (this "Agreement") is made as of June 29,
2005 and effective as of the date set forth in Section 6.1 hereof, by and among
Brookdale Senior Living Inc., a Delaware corporation (the "Company"), FIT-ALT
Investor LLC, a Delaware limited liability company ("FIT-ALT"), Emeritus
Corporation, a Washington corporation ("Emeritus"), and NW Select LLC, a
Washington limited liability company ("NW Select"). Emeritus and NW Select are
referred to herein individually as an "Initial Stockholder" and collectively
referred to herein as the "Initial Stockholders." Certain capitalized terms used
in this Agreement are defined in Article I. Unless otherwise indicated,
references to articles and sections shall be to articles and sections of this
Agreement.
 
WHEREAS, each Initial Stockholder and FIT-ALT are parties to the Amended and
Restated Limited Liability Company Agreement of FEBC-ALT Investors LLC
("FEBC-ALT"), dated the date hereof;
 
WHEREAS, it is contemplated that subsequent to the date of this Agreement, each
of the Initial Stockholders will receive shares of Common Stock (as hereinafter
defined) in exchange for their respective membership interests in FEBC-ALT;
 
WHEREAS, prior to the Expiration Date (as hereinafter defined) the Company
desires to regulate the sale, assignment, transfer, encumbrance or other
disposition of Company Securities (as hereinafter defined) and to provide for
certain rights and obligations in respect thereto as hereinafter provided; and
 
WHEREAS, the Stockholders (as hereinafter defined) deem it in their best
interests to provide for certain arrangements with respect to the voting of
certain securities of the Company.
 
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements set forth herein and for good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
hereby agree as follows:
 
ARTICLE I  
 


 
DEFINITIONS
 


 
Section 1.1   Defined Terms
 
. For purposes of this Agreement, the terms defined other than in this Article I
shall have the meanings indicated and the following terms shall have the
following meanings:
 

1

--------------------------------------------------------------------------------





 
(a)   "Affiliate" shall have the meaning set forth in Rule 12b-2 promulgated
under the Exchange Act; provided that no Stockholder shall be deemed an
Affiliate of any other Stockholder solely by reason of any investment in the
Company.
 
(b)   "Approved Sale" shall have the meaning set forth in Section 4.2(a).
 
(c)   A Person shall be deemed to "Beneficially Own" securities if such Person
is deemed to be a "beneficial owner" within the meaning of Rules 13d-3 and 13d-5
under the Exchange Act as in effect on the date of this Agreement.
 
(d)   "Common Stock" shall mean the Company's common stock, par value $0.01 per
share and any and all securities of any kind whatsoever of the Company which may
be issued and outstanding on or after the date hereof in respect of, in exchange
for, or upon conversion of shares of Common Stock pursuant to a merger,
consolidation, stock split, stock dividend, recapitalization of the Company or
otherwise.
 
(e)   "Company Securities" shall mean (i) any Common Stock and (ii) any other
securities of the Company entitled to vote generally in the election of
directors of the Company.
 
(f)   "Exchange Act" shall mean the Securities Exchange Act of 1934, as amended.
 
(g)   "Expiration Date" shall mean the date of the consummation of the Initial
Public Offering.
 
(h)   "Fortress Entity" shall collectively mean FIT-ALT or any Affiliate to
which it has Transferred all of its Company Securities.
 
(i)   "Initial Public Offering" shall mean the initial public offering by the
Company of Common Stock pursuant to an effective registration statement under
the Securities Act.
 
(j)   "Liens" shall have the meaning set forth in Section 4.1(a).
 
(k)   "Membership Interest Purchase Agreement" shall mean the Membership
Interest Purchase Agreement, dated as of June 29, 2005, by and among the Initial
Stockholders and FIT-ALT Investor LLC.
 
(l)   "Other Stockholders" shall have the meaning set forth in Section 4.1(a).
 
(m)   "Participating Stockholder" shall have the meaning set forth in Section
4.1(b).
 

2

--------------------------------------------------------------------------------





 
(n)   "Permitted Transferee" shall mean, with respect to each Stockholder, (i)
any other Stockholder, (ii) such Stockholder's Affiliates and (iii) in the case
of any Stockholder, (A) any general or limited partner or member of such
Stockholder, (B) any corporation, partnership, limited liability company or
other entity that is an Affiliate of such Stockholder or any general or limited
partner of such Stockholder (collectively, "Stockholder Affiliates"), (C) any
investment funds managed directly or indirectly by such Stockholder or any
Stockholder Affiliates (a "Stockholder Fund"), (D) any general or limited
partner of any Stockholder Fund, (E) any managing director, general partner,
director, limited partner, officer or employee of any Stockholder Affiliate, or
any spouse, lineal descendant, sibling, parent, heir, executor, administrator,
testamentary trustee, legatee or beneficiary of any of the foregoing persons
described in this clause (E) (collectively, "Stockholder Associates") or (F) any
trust, the beneficiaries of which, or any corporation, limited liability company
or partnership, the stockholders, members or general or limited partners of
which consist solely of any one or more of such Stockholder, any general or
limited partner of such Stockholder, any Stockholder Affiliates, any Stockholder
Fund, any Stockholder Associates, their spouses or their lineal descendants.
 
(o)   "Person" shall mean any individual, firm, corporation, partnership,
limited liability company or other entity, and shall include any successor (by
merger or otherwise) of such entity.
 
(p)   "Proxy" shall have the meaning set forth in Section 3.2.
 
(q)   "Reorganization Transaction" shall have the meaning assigned to it in the
Amended and Restated Limited Liability Company Agreement of FEBC-ALT Investors
LLC dated as of June 29, 2005.
 
(r)   "Securities Act" shall mean the Securities Act of 1933, as amended, and
the rules and regulations promulgated thereunder.
 
(s)   "Stockholders" shall mean (i) the Initial Stockholders and (ii) each
Permitted Transferee (as defined above) who becomes a party to or bound by the
provisions of this Agreement in accordance with the terms hereof or Permitted
Transferee thereof who is entitled to enforce the provisions of this Agreement
in accordance with the terms hereof.
 
(t)   "Tag-Along Notice" shall have the meaning set forth in Section 4.1(b).
 
(u)   "Tag-Along Notice Period" shall have the meaning set forth in Section
4.1(b).
 
(v)   "Third Party" shall mean any Person other than the Fortress Entity and its
Affiliates.
 

3

--------------------------------------------------------------------------------





 
(w)   "Third Party Offer" shall have the meaning set forth in Section 4.1(a).
 
(x)   "Third Party Notice" shall have the meaning set forth in Section 4.1(a).
 
(y)   "Transfer" shall mean, with respect to any Company Securities, (i) when
used as a verb, to sell, assign, dispose of, exchange, pledge, encumber,
hypothecate or otherwise transfer such Company Securities or any participation
or interest therein, whether directly or indirectly, or agree or commit to do
any of the foregoing and (ii) when used as a noun, a direct or indirect sale,
assignment, disposition, exchange, pledge, encumbrance, hypothecation, or other
transfer of such Company Securities or any participation or interest therein or
any agreement or commitment to do any of the foregoing.
 
ARTICLE II  
 


 
 TRANSFER
 


 
Section 2.1   Restrictions on Transfer. 
 
(a)   Except as set forth in Section 4.1 of the Membership Interest Purchase
Agreement and in Article IV hereof, prior to the earlier of (i) the Expiration
Date and (ii) the date that is the six-month anniversary of the date hereof,
each Stockholder agrees that it shall not Transfer any Company Securities. If
the Expiration Date shall not have occurred prior to the date that is the
six-month anniversary of the date hereof, each Stockholder agrees that, until
the Expiration Date, it shall not Transfer any Company Securities except for any
Transfer from any Stockholder to one or more of its respective Permitted
Transferees. The exception in the forgoing sentence is subject to the condition
that any Permitted Transferee execute the agreement referred to in Section 2.2.
The provisions of this Agreement shall be applied to the Company Securities
acquired by any Permitted Transferee of a Stockholder in the same manner and to
the same extent as such provisions were applicable to such Company Securities in
the hands of such Stockholder. Any reference in this Agreement to the
Stockholders shall be deemed to include each Stockholder and its respective
Permitted Transferees.
 
(b)   Prior to the Expiration Date, each Stockholder agrees that it will not,
directly or indirectly, Transfer any Company Securities unless such Transfer is
made (i) pursuant to an effective registration statement under the Securities
Act and is qualified under applicable state securities or blue sky laws or (ii)
without registration under the Securities Act and qualification under applicable
state securities or blue sky laws, as a result of the availability of an
exemption from registration and qualification under such laws, and such
Stockholder shall have furnished to the other Stockholders, with a copy to the
Company, a certificate to that effect.
 

4

--------------------------------------------------------------------------------





 
(c)   Any purported Transfer of any Company Securities or any economic benefit
or interest therein in violation of this Agreement shall be null and void ab
initio, and shall not create any obligation or liability of the issuer of such
Company Securities to the purported transferee, and any Person purportedly
acquiring any Company Securities or any economic benefit or interest therein
transferred in violation of this Agreement shall not be entitled to be
recognized as a holder of such Company Securities and shall have no rights under
this Agreement. In the case of an attempted Transfer of any Company Securities
or any economic benefit or interest therein in violation of this Agreement, the
parties engaging or attempting to engage in such Transfer shall indemnify and
hold harmless the issuer of such Company Securities and the other Investors from
all cost, liability and damage that any of such indemnified persons may incur
(including incremental tax liability and attorneys' fees and expenses) as a
result of such attempted Transfer or Transfer and the enforcement of this
indemnity.
 
Section 2.2   Binding Effect on Transferees
 
. Prior to the Transfer by a Stockholder of Company Securities to a Permitted
Transferee, the transferring Stockholder shall cause the transferee to execute
an agreement on the same terms and conditions set forth herein, providing that
such transferee shall be bound by and shall fully comply with the terms of this
Agreement (including the provisions of Section 3.2 with respect to the execution
of a Proxy and the provisions of Articles IV and V with respect to the Company
Securities being transferred to such transferee) and shall become a Stockholder
hereunder.
 
Section 2.3   Additional Purchases
 
. Any Company Securities owned by a Stockholder on or after the date of this
Agreement shall be subject to the terms and conditions of this Agreement.
 
Section 2.4   Legend
 
. Each certificate representing Company Securities issued to a Stockholder shall
be stamped or otherwise imprinted with a legend in substantially the following
form:
 
"The shares represented by this certificate are subject to the transfer
restrictions and other provisions (including provisions with respect to the
voting of the shares represented by this certificate) contained in the
Stockholders and Voting Agreement dated as of June 29, 2005 among the
stockholders of the Corporation named therein."
 

5

--------------------------------------------------------------------------------





 
ARTICLE III  
 


 
VOTING
 


 
Section 3.1   Voting of Company Securities
 
.
 
(a)   Each Stockholder hereby agrees that, from and after the date hereof and
until the Expiration Date, at every meeting of the stockholders of the Company,
however called (with or without support or the recommendation of the Board of
Directors of the Company) and at every adjournment thereof, and in every action
by consent of the stockholders of the Company, each Stockholder shall, provided
that such Stockholder has not received notice from the Fortress Entity (which
notice may be delivered at any such meeting) stating the Fortress Entity's
intention to exercise the Proxy (as defined below) at such meeting, appear at
any such meeting or otherwise cause the Company Securities Beneficially Owned by
it to be counted as present for purposes of establishing a quorum, and shall
vote or consent (or cause to be voted or consented) such Company Securities: (i)
in favor of the approval and adoption of any transactions contemplated in
connection with the Reorganization Transaction in such manner as may be
necessary to consummate the Reorganization transaction; and (ii) otherwise as
directed in writing by the Fortress Entity.
 
(b)   If a Stockholder fails for any reason to vote the Company Securities
Beneficially Owned by it as required by Section 3.1(a), the holder of the Proxy
shall have the right to vote such Company Securities at any meeting of the
Company's shareholders and in any action by written consent of the Company's
shareholders in accordance with Section 3.1(a) and the Proxy. The vote of a
holder of the Proxy shall control in any conflict between a vote of the Company
Securities by a holder of the Proxy and a vote of the Company Securities by a
Stockholder.
 
(c)   Each Stockholder hereby agrees that it shall not, prior to the Expiration
Date, enter into any agreement or understanding with any person or entity with
respect to the Company Securities owned by it, the effect of which would be
inconsistent with or violative of any provision contained in this Article III.
 
Section 3.2   Irrevocable Proxy
 
. Concurrently with the execution of this Agreement, each Stockholder has
executed and delivered a proxy in the form attached as Exhibit A hereto (the
"Proxy"), which Stockholder agrees shall be irrevocable to the fullest extent
permissible by applicable law, with respect to any Company Securities
Beneficially Owned by it.
 

6

--------------------------------------------------------------------------------





 
ARTICLE IV  
 


 
TAG-ALONG AND DRAG-ALONG RIGHTS
 


Section 4.1   Tag-Along Rights. 
 
(a)   If a Fortress Entity intends to Transfer all of the Company Securities
then owned by or in the name of such Fortress Entity to a Third Party (each, a
"Third Party Offer"), the Fortress Entity shall promptly, acting in good faith
(i) cause the Third Party Offer to be reduced to writing, which shall identify
the Third Party, the Company Securities proposed to be transferred to the Third
Party by the Fortress Entity, the price to be paid in cash by the Third Party
and all other material terms and conditions of the Third Party Offer and (ii)
provide written notice (the "Third Party Notice") of such Third Party Offer to
each of the Stockholders (the Stockholders receiving a Third Party Notice
pursuant to this sentence being collectively referred to herein as the "Other
Stockholders"), which Third Party Notice shall (x) contain an offer by such
Third Party to purchase or otherwise acquire from each Other Stockholder such
Other Stockholder's Company Securities (to the extent such Third Party Offer
shall be allocable to such Other Stockholder pursuant to Section 4.1(c) hereof)
on the same terms and conditions as the Third Party Offer (except that the only
representation and warranty that such Other Stockholder shall be required to
make in connection with any such Transfer is a warranty with respect to his or
its own ownership of the Company Securities to be sold by him or it and his or
its ability to convey title thereto free and clear of any and all liens,
mortgages, pledges, security interests or other restrictions or encumbrances
(collectively, "Liens")) and (y) be accompanied by a true and correct copy of
the Third Party Offer.
 
(b)   Each Other Stockholder desiring to accept the offer (each, a
"Participating Stockholder") set forth in the Third Party Notice shall, within
ten (10) Business Days after the date the Third Party Notice is received by such
Other Stockholder (as such period may be extended pursuant to Section 4.1(d)
hereof, (each, a "Tag-Along Notice Period"), deliver a written notice to the
Transferring Stockholder (each, a "Tag-Along Notice"), which notice shall (i)
specify the amount of Company Securities which such Participating Stockholder
wishes to Transfer pursu-ant to the Third Party Offer and (ii) constitute a firm
acceptance by such Other Stockholder of the Third Party Offer, except as
otherwise provided in Sections 4.1(c) and (d) hereof.
 
(c)   If one or more Other Stockholders give the Fortress Entity a timely
Tag-Along Notice, then the Fortress Entity shall use all reasonable efforts to
cause the Third Party to agree to acquire all Company Securities identified in
all Tag-Along Notices that are timely given to the Fortress Entity, upon the
same terms and conditions as are applicable to the Fortress Entity*s Company
Securities. If such Third Party is unwilling or unable to acquire all of such
additional Company Securities upon such terms, then the Fortress Entity may
elect to either cancel such proposed Transfer or allocate the maximum Company
Securities that such Third Party is willing to purchase
 

7

--------------------------------------------------------------------------------



among the Fortress Entity and the Participating Stockholders, with (i) each
Participating Stockholder permitted to sell Company Securities corresponding to
the respective percentage of all Company Securities held by such Participating
Stockholder and (ii) the Fortress Entity permitted to sell Company Securities
equal to the remaining Company Securities that such Third Party is willing to
purchase.
 
(d)   In the event that the terms and conditions of any Third Party Offer shall
be modified in any way prior to the consummation of the respective Transfers of
Company Securities contemplated by such Third Party Offer, the Transferring
Stockholder shall send a copy of the amended Third Party Offer to each of the
Participating or Other Stockholders. Any Other Stockholder desiring to Transfer
Company Securities pursuant to the amended Third Party Offer, or any
Participating Stockholder desiring to amend or withdraw its Tag-Along Notice may
do so by delivering notice within three (3) Business Days after receipt of such
amended Third Party Offer to the Transferring Stockholder. If such notice is not
timely delivered, such Other Stockholder shall be deemed to have elected not to
participate in the Third Party Offer, or such Participating Stockholder, as the
case may be, shall be deemed to have elected to participate in such Third Party
Offer under the same terms and conditions that such Participating Stockholder
shall have originally elected to Transfer its Company Securities.
 
(e)   Within three (3) Business Days after the termination of the Tag-Along
Notice Period (including any extension thereof) with respect to any Third Party
Offer, the Fortress Entity, after review of the Tag-Along Notices received, and
notices of withdrawal, if any, shall give written notice to each Participating
Stockholder of the time and place of the closing, which shall occur not fewer
than two (2) Business Days and not more than sixty (60) Business Days from the
date such notice is given. At the closing, each Participating Stockholder shall,
and hereby covenants to, Transfer such Participating Stockholder*s Company
Securities to be sold to such Third Party free and clear of any and all Liens
against payment of the purchase price for such Company Securities. If such Third
Party does not purchase such Company Securities from all Participating
Stockholders on the same terms and conditions applicable to the Fortress Entity,
then the entire proposed Transfer by the Fortress Entity to such Third Party
shall be invalid.
 
(f)   If at the termination of the Tag-Along Notice Period (and any extension
thereof) any Other Stockholder shall not have accepted the offer contained in
the Third Party Notice, such Other Stockholder shall be deemed to have waived
any and all of his or its rights under this Section 4.1 to Transfer his or its
Company Securities to such Third Party on the terms specified in the Third Party
Offer.
 
Section 4.2   Drag-Along Rights. 
 
(a)   If (i) the board of directors of the Company (the "Board of Directors")
approves a sale of the Company or substantially all of its assets to a Third
Party, whether by way of merger, consolidation, sale of interests or assets, or
otherwise or (ii) if the Fortress Entity shall agree to sell all of its Company
Securities to a Third Party
 

8

--------------------------------------------------------------------------------



(either of clauses (i) or (ii), an "Approved Sale"), all Stockholders shall
consent to and raise no objections against the Approved Sale, and if the
Approved Sale is structured as (i) a merger or consolidation of the Company, or
a sale of all or substantially all of the Company's assets, each Stockholder
shall waive any dissenters rights, appraisal rights or similar rights in
connection with such merger, consolidation or asset sale, or (ii) a sale of
Company Securities, the Stockholders shall agree to sell their Company
Securities on the terms and conditions approved by the Board of Directors or on
the terms and conditions agreed to by the Fortress Entity, as applicable, in
accordance with the terms hereof. The Stockholders shall take all necessary and
desirable actions approved by the Board of Directors or the Fortress Entity, as
applicable, in connection with the consummation of the Approved Sale, including
the execution of such agreements and such instruments and other actions
reasonably necessary (i) to provide the representations, warranties,
indemnities, covenants, conditions, escrow agreements and other provisions and
agreements relating to such Approved Sale, to the extent reasonably customary in
similar transactions, and (ii) to effectuate the allocation and distribution of
the aggregate consideration upon the Approved Sale as set forth below.
 
(b)   The obligations of the Stockholders pursuant to this Section 4.2 are
subject to the following conditions:
 
(i)   upon consummation of the Approved Sale, each Stockholder shall receive
from the Approved Sale the same amount of consideration with respect to each of
its Company Securities that all other holders of such Company Security
participating in such Approved Sale shall receive with respect to such Company
Security;
 
(ii)   if any holder of a Company Security is given an option as to the form and
amount of consideration to be received, all Stockholders will be given the same
option;
 
(iii)   no Stockholder shall be obligated to make any out-of-pocket expenditure
prior to the consummation of the Approved Sale (excluding modest expenditures
for postage, copies, etc.) and no Stockholder shall be obligated to pay more
than his or its pro rata share (based upon the amount of consideration received)
of reasonable expenses incurred in connection with a consummated Approved Sale
to the extent such costs are incurred for the benefit of all Stockholders and
are not otherwise paid by the Company or the acquiring party, provided that a
Stockholder*s liability for such expenses shall be capped at the total purchase
price received by such Stockholder for his or its Company Securities; and
 
(iv)   in the event that the Stockholders are required to provide any
representations or indemnities in connection with the Approved Sale (other than
representations and indemnities concerning each Stockholder*s valid ownership of
his or its Company Securities, free and clear of any and all Liens, each
Stockholder*s authority, power and right to enter into and consummate such
purchase or merger agreement without violating any other agreement and other
representations and indemnities which are individual to each Stockholder), then
no Stockholder shall be
 

9

--------------------------------------------------------------------------------



liable for more than his or its pro rata share (based upon the Company
Securities held and not the amount of consideration received) of any liability
for misrepresentation or indemnity and such liability shall not exceed the total
purchase price received by such Stockholder for his or its Company Securities;
provided, however, that this Section 4.2(b)(iv) shall not limit a Stockholder's
liability with respect to any misrepresentation made by such Stockholder as a
result of such Stockholder's bad faith, willful misconduct or gross negligence.
 
ARTICLE V  
 


 
REPRESENTATIONS OF EACH STOCKHOLDER
 
  Each Stockholder hereby represents and warrants to each other Stockholder as
of the date hereof and as of the Effective Date (unless otherwise specified
herein) as follows:
 
Section 5.1   Due Organization, Authorization
 
. Such Stockholder is either (a) duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization or (b) a natural
person that is competent and has legal capacity to execute, deliver and perform
its obligations under this Agreement. The execution, delivery and performance by
such Stockholder of this Agreement, if not a natural person, and the
consummation by such Stockholder of the transactions contemplated hereby, have
been duly authorized by all necessary corporate and other action on its part.
 
Section 5.2   Enforceability, Etc
 
. This Agreement has been duly executed and delivered by such Stockholder. This
Agreement constitutes a legal, valid and binding obligation of such Stockholder,
enforceable against such Stockholder in accordance with its terms, subject to
any limitations imposed by bankruptcy, insolvency, or other laws of general
application relating to enforcement of creditors' rights or general equity
principles.
 
Section 5.3   No Conflicts
 
. The execution, delivery and performance of this Agreement by such Stockholder
and the consummation by such Stockholder of the transactions contemplated hereby
will not (a) result in a violation of, be in conflict with or constitute a
default (with or without notice or lapse of time or both) under (i) any law
applicable to such Stockholder or any of its assets, (ii) any provision of its
organizational documents, if such Stockholder is not a natural person, (iii) any
order or judgment of any court or other agency of government applicable to such
Stockholder or any of its assets or (iv) any contractual restriction binding on
or affecting such Stockholder or any of its assets or (b) result in the creation
or imposition of any Lien upon any of such Stockholder's assets, including any
Company Securities.
 
Section 5.4   Governmental Approvals
 

10

--------------------------------------------------------------------------------





 
. No consent, approval, order or authorization of, or registration, declaration
or filing with, any court, administrative agency or commission or other
governmental authority or instrumentality, including under federal or state law
or otherwise, is required to be obtained or made by or with respect to such
Stockholder in connection with its execution and delivery of this Agreement or
the consummation of the transactions contemplated hereby by such Stockholder
(other than those which are not material).
 
Section 5.5   Litigation
 
. There is no lawsuit, claim, proceeding or investigation pending or threatened
by or against such Stockholder or any of its properties, assets, operations,
businesses or prospects, which relates to the transactions contemplated by this
Agreement.
 
Section 5.6   Title to the Shares
 
. As of the Effective Date, such Stockholder owns the Company Securities
Beneficially Owned by it free and clear of any Liens. 
 
ARTICLE VI  
 


 
MISCELLANEOUS
 


 
Section 6.1   Effective Time of Agreement
 
. 
 
This Agreement, without any further action required by the parties hereto, shall
become effective immediately upon the receipt by the Initial Stockholders of
shares of Common Stock in exchange for each Initial Stockholders' membership
interests in FEBC-ALT.
 
Section 6.2   Further Actions; Additional Agreements
 
. 
 
Each Stockholder shall promptly execute and deliver, or shall cause to be
executed and delivered, such documents and other papers and shall take, or shall
cause to be taken, such further actions as may be reasonably required to carry
out the provisions of this Agreement and give effect to the transactions
contemplated by this Agreement, including the consummation of the Initial Public
Offering. Not in limitation of the preceding sentence but subject to Section
4.1(a) of the Membership Interest Purchase
 

11

--------------------------------------------------------------------------------



Agreement, each Stockholder shall promptly execute and deliver, or shall cause
to be executed and delivered, customary agreements and take such other actions
as the Company or the underwriters reasonably request in connection with the
Initial Public Offering, including, without limitation, (i) the execution and
delivery of any underwriting agreement, power of attorney, custody agreement,
stock power or medallion guarantee, (ii) the delivery of an opinion of counsel
and officers' certificate to the underwriters with respect to any Company
Securities to be sold in the Initial Public Offering by such Stockholder and
(iii) the execution and delivery of an agreement restricting the Transfer of any
Company Securities owned by a Stockholder as may be required by underwriters to
facilitate the marketing of the securities in the Initial Public Offering (so
long as such restrictions on Transfer are no greater than the restrictions
contained in a similar agreement with the underwriters with respect to the
Company Securities of the Fortress Entity).
 
Section 6.3   Headings
 
. The headings in this Agreement are for convenience of reference only and shall
not control or effect the meaning or construction of any provisions hereof. 
 
Section 6.4   Entire Agreement
 
. This Agreement, the Membership Interest Purchase Agreement and the
Registration Rights Agreement (as such term is defined in the Membership
Interest Purchase Agreement) constitute the entire agreement and understanding
of the parties hereto in respect of the subject matter contained herein, and
there are no restrictions, promises, representations, warranties, covenants,
conditions or undertakings with respect to the subject matter hereof, other than
those expressly set forth or referred to herein. This Agreement supersedes all
prior agreements and understandings between the parties hereto with respect to
the subject matter hereof. 
 
Section 6.5   Further Actions; Cooperation
 
. Each of the Stockholders agrees to use its reasonable efforts to take, or
cause to be taken, all actions and to do, or cause to be done, and to assist and
cooperate with the other parties in doing, all things necessary, proper or
advisable to give effect to the transactions contemplated by this Agreement.
 
Section 6.6   Notices
 
. All notices, requests, consents and other communications hereunder to any
party shall be deemed to be sufficient if contained in a written instrument
delivered in person or sent by telecopy, nationally recognized overnight courier
or first class registered or certified mail, return receipt requested, postage
prepaid, addressed to such party at the address set forth below or such other
address as may hereafter be designated on the signature pages of this Agreement
or in writing by such party to the other parties:
 

12

--------------------------------------------------------------------------------





 

 
(a)
If to the Company:

 
Brookdale Senior Living Inc.
330 N. Wabash, Suite 1400
Chicago, IL 60611
Fax: (866) 326-9975
Attn: Deborah C. Paskin, Esq.


with a copy (which shall not constitute notice) to:


Fortress Investment Group, LLC
1251 Avenue of the Americas, 16th Floor
New York, NY 10020
Fax: (212) 798-6122
Attn: Randal A. Nardone


and


Skadden, Arps, Slate, Meagher & Flom LLP
4 Times Square
New York, NY 10036-6522
Fax: (212) 735-2000
Attn: Joseph A. Coco, Esq.



 
(b)
If to Emeritus:

 
Emeritus Corporation
3131 Eliott Avenue
Suite 500
Seattle, Washington 98121
Fax: (206) 378-4205
Attention: Raymond R. Brandstrom




with a copy (which shall not constitute notice) to:


Perkins Coie
1201 Third Avenue
Seattle, WA 98101
Fax: 206-359-9771  
Attn: Michael E. Stansbury 

13

--------------------------------------------------------------------------------





(c) If to FIT-ALT:


c/o Fortress Investment Group, LLC
1251 Avenue of the Americas, 16th Floor
New York, NY 10020
Fax: (212) 798-6122
Attn: Randal A. Nardone


and


Skadden, Arps, Slate, Meagher & Flom LLP
4 Times Square
New York, NY 10036-6522
Fax: (212) 735-2000
Attn: Joseph A. Coco, Esq.



 
(d)
If to NW Select:

 
NW Select LLC
600 University Street, Suite 2500
Seattle, Washington 98101
Attention: Daniel R Baty
Facsimile number: (206) 728-9327


All such notices, requests, consents and other communications shall be deemed to
have been given or made if and when received (including by overnight courier) by
the parties at the above addresses or sent by electronic transmission, with
confirmation received, to the telecopy numbers specified above (or at such other
address or telecopy number for a party as shall be specified by like notice).
Any notice delivered by any party hereto to any other party hereto shall also be
delivered to each other party hereto simultaneously with delivery to the first
party receiving such notice.


Section 6.7   Applicable Law; Venue
 
. The substantive laws of the State of Delaware shall govern the interpretation,
validity and performance of the terms of this Agreement, without regard to
conflicts of law doctrines. Any legal action or proceeding with respect to this
Agreement and any action for enforcement of any judgment in respect thereof may
be brought in the courts of the State of New York or of the United States of
America for the Southern District of New York and, by execution and delivery of
this Agreement, each party hereto hereby accepts for itself and in respect of
its property, generally and unconditionally, the non-exclusive jurisdiction of
the aforesaid courts and the appellate courts thereof. Each party hereto
irrevocably consents to the service of process out of any of the aforementioned
courts in any such action or proceeding by the mailing of copies thereof by
registered or certified mail, postage prepaid, to such party at the address for
notices set forth herein. Each party hereto hereby irrevocably waives any
objection which it may
 

14

--------------------------------------------------------------------------------



now or hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Agreement brought in the
courts referred to above and hereby further irrevocably waives and agrees not to
plead or claim in any such court that any such action or proceeding brought in
any such court has been brought in an inconvenient forum. EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY PROCEEDING (WHETHER
BASED IN CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY TRANSACTION OR AGREEMENT CONTEMPLATED HEREBY OR THE ACTIONS OF
ANY PARTY HERETO IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT
HEREOF.
 
Section 6.8   Severability
 
. The invalidity, illegality or unenforceability of one or more of the
provisions of this Agreement in any jurisdiction shall not affect the validity,
legality or enforceability of the remainder of this Agreement, including any
such provisions, in any other jurisdiction, it being intended that all rights
and obligations of the parties hereunder shall be enforceable to the fullest
extent permitted by law. 
 
Section 6.9   Successors and Assigns
 
. Except as otherwise provided herein, all the terms and provi-sions of this
Agreement shall be binding upon, shall inure to the benefit of and shall be
enforceable by the respective successors and permitted assigns of the parties
hereto. No Stock-holder may assign any of its rights hereunder to any Person
other than a Permitted Transferee that has complied in all respects with the
requirements of this Agreement (including, without limitation, Section 2.2).
Except as otherwise provided in Section 2.2, each Permitted Transferee of any
Stockholder, shall be subject to all of the terms of this Agreement, and by
taking and holding such shares such Person shall be entitled to receive the
benefits of and be conclusively deemed to have agreed to be bound by and to
comply with all of the terms and provisions of this Agreement; provided,
however, no transfer of rights permitted hereunder shall be binding upon or
obligate the Company unless and until the Company shall have received notice and
such transfer.  
 
Section 6.10   Amendments
 
. This Agreement may not be amended, modified or supplemented unless such
amendment, modification or supplement is in writing and signed by each of the
Stockholders, FIT-ALT and the Company. 
 
Section 6.11   Waiver
 
. The failure of a party hereto at any time or times to require performance of
any provision hereof shall in no manner affect its right at a later time to
enforce the same. No waiver by a party of any condition or of any breach of any
term, covenant, representation or warranty contained in this Agreement shall be
effective unless in a writing signed by the party against whom the waiver is to
be effective, and no waiver in
 

15

--------------------------------------------------------------------------------



any one or more instances shall be deemed to be a further or continuing waiver
of any such condition or breach in other instances or a waiver of any other
condition or breach of any other term, covenant, representation or warranty. 
 
Section 6.12   Counterparts
 
. This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
Agreement. 
 
Section 6.13   Injunctive Relief
 
. The parties hereto acknowledge and agree that it will be impossible to measure
in money the damages that would be suffered if any party hereto violates any of
the terms of this Agreement and that any such violation will cause an aggrieved
party irreparable injury for which an adequate remedy at law is not available.
Therefore, the parties hereto shall be entitled (in addition to any other remedy
to which they may be entitled in law or in equity) to specific performance or an
injunction, restraining order or other equitable relief from any court of
competent jurisdiction, restraining any party hereto from committing any
violations of the provisions of this Agreement, and none of the parties hereto
shall raise the defense that there is an adequate remedy at law or request that
any bond be posted in connection with seeking such equitable relief.
 
Section 6.14   Recapitalizations, Exchanges, Etc. Affecting the Shares of Common
Stock; New Issuances
 
. The provisions of this Agreement shall apply, to the full extent set forth
herein with respect to Company Securities and to any and all equity or debt
securities of the Company or any successor or assign of the Company (whether by
merger, consolidation, sale of assets, or otherwise) which may be issued in
respect of, in exchange for, or in substitution of, such Company Securities and
shall be appropriately adjusted for any stock dividends, splits, reverse splits,
combinations, reclassifications, recapitalizations, reorganizations and the like
occurring after the date hereof.
 
Section 6.15   Termination
 
. This Agreement shall terminate upon the earlier to occur of (i) the Expiration
Date and (ii) the mutual consent of all of the parties hereto; provided,
however, that the provisions of Section 6.7 and this Section 6.15 shall survive
the termination of this Agreement.
 
[Remainder of page left blank intentionally]
 



16

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their respective officers thereunto duly as of the date first above
written.


BROOKDALE SENIOR LIVING INC.




By:_/s/ Randal A. Nardone______
Name: Randal A. Nardone
                                  Title:




FIT-ALT INVESTOR LLC




By:_/s/ William Doniger__________
  Name: William Doniger
                                  Title:




EMERITUS CORPORATION




By:_/s/ Raymond R. Brandstrom  
Name: Raymond R. Brandstrom
Title: Vice President of Finance


NW SELECT LLC


By:_/s/ Daniel R. Baty________
Name: Daniel R. Baty
Title: Manager





 

17

--------------------------------------------------------------------------------


 


Exhibit A

IRREVOCABLE PROXY


The undersigned stockholder ("Stockholder") of Brookdale Senior Living Inc., a
Delaware corporation (the "Company"), hereby irrevocably appoints Wesley Edens,
Randal Nardone and William Doniger, and each of them, as the sole and exclusive
attorneys and proxies of the undersigned, with full power of substitution and
resubstitution, to vote and exercise all voting and related rights (to the full
extent that the undersigned is entitled to do so) with respect to all Company
Securities owned by Stockholder as of the date hereof and of which Stockholder
acquires ownership after the date hereof (collectively, the "Shares") in
accordance with the terms of this Proxy until the Expiration Date. Upon the
undersigned's execution of this Proxy, any and all prior proxies given by the
undersigned with respect to any Shares are hereby revoked and the undersigned
agrees not to grant any subsequent proxies with respect to the Shares until
after the Expiration Date.


This Proxy is irrevocable (to the fullest extent permitted by applicable law),
is coupled with an interest and made for the benefit of third parties and is
granted pursuant to that certain Stockholders Agreement of even date herewith by
and among the Company, Stockholder and Emeritus Corporation (the "Stockholders
Agreement"), and is granted in consideration of FIT-ALT Investor LLC entering
into that certain Membership Interest Purchase Agreement, dated June 29, 2005.
Terms not defined herein shall have the meaning assigned to them in the
Stockholders Agreement.


The attorneys and proxies named above, and each of them, are hereby authorized
and empowered by the undersigned, at any time prior to the Expiration Date, to
act as the undersigned's attorney and proxy to vote the Shares, and to exercise
all voting, consent and similar rights of the undersigned with respect to the
Shares (including, without limitation, the power to execute and deliver written
consents and be counted as present for purposes of establishing a quorum) at
every meeting of the shareholders of the Company, however called, and at every
adjournment thereof, and in every action by consent of the shareholders of the
Company, as follows: (i) in favor of the approval and adoption of any
transactions contemplated in connection with the Reorganization Transaction in
such manner as may be necessary to consummate the Reorganization Transaction;
and (ii) otherwise as directed in writing by the Fortress Entity.


All authority herein conferred shall survive the death or incapacity of the
undersigned to the extent permitted by law, and any obligation of the
undersigned hereunder shall be binding upon the successors and assigns of the
undersigned.


This Proxy is irrevocable (to the fullest extent permitted by applicable law).
This Proxy shall terminate, and be of no further force and effect, automatically
upon the Expiration Date.


Dated: June 29, 2005
NW Select LLC
Signature of Stockholder:/s/ Daniel R. Baty  


Print Name of Stockholder: Daniel R. Baty  
Manager







--------------------------------------------------------------------------------




IRREVOCABLE PROXY


The undersigned stockholder ("Stockholder") of Brookdale Senior Living Inc., a
Delaware corporation (the "Company"), hereby irrevocably appoints Wesley Edens,
Randal Nardone and William Doniger, and each of them, as the sole and exclusive
attorneys and proxies of the undersigned, with full power of substitution and
resubstitution, to vote and exercise all voting and related rights (to the full
extent that the undersigned is entitled to do so) with respect to all Company
Securities owned by Stockholder as of the date hereof and of which Stockholder
acquires ownership after the date hereof (collectively, the "Shares") in
accordance with the terms of this Proxy until the Expiration Date. Upon the
undersigned's execution of this Proxy, any and all prior proxies given by the
undersigned with respect to any Shares are hereby revoked and the undersigned
agrees not to grant any subsequent proxies with respect to the Shares until
after the Expiration Date.


This Proxy is irrevocable (to the fullest extent permitted by applicable law),
is coupled with an interest and made for the benefit of third parties and is
granted pursuant to that certain Stockholders Agreement of even date herewith by
and among the Company, Stockholder and NW Select LLC (the "Stockholders
Agreement"), and is granted in consideration of FIT-ALT Investor LLC entering
into that certain Membership Interest Purchase Agreement, dated June 29, 2005.
Terms not defined herein shall have the meaning assigned to them in the
Stockholders Agreement.


The attorneys and proxies named above, and each of them, are hereby authorized
and empowered by the undersigned, at any time prior to the Expiration Date, to
act as the undersigned's attorney and proxy to vote the Shares, and to exercise
all voting, consent and similar rights of the undersigned with respect to the
Shares (including, without limitation, the power to execute and deliver written
consents and be counted as present for purposes of establishing a quorum) at
every meeting of the shareholders of the Company, however called, and at every
adjournment thereof, and in every action by consent of the shareholders of the
Company, as follows: (i) in favor of the approval and adoption of any
transactions contemplated in connection with the Reorganization Transaction in
such manner as may be necessary to consummate the Reorganization Transaction;
and (ii) otherwise as directed in writing by the Fortress Entity.


All authority herein conferred shall survive the death or incapacity of the
undersigned to the extent permitted by law, and any obligation of the
undersigned hereunder shall be binding upon the successors and assigns of the
undersigned.


This Proxy is irrevocable (to the fullest extent permitted by applicable law).
This Proxy shall terminate, and be of no further force and effect, automatically
upon the Expiration Date.


Dated: June 29, 2005
Emeritus Corporation
Signature of Stockholder: /s/Raymond R. Brandstrom


Print Name of Stockholder: Raymond R. Brandstrom
Vice President of Fianance




   

